DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Objections
Claims 6 and 8-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, See MPEP § 608.01(n) and below:
•	claim 6 (depends from multiple dependent claim 5), 
•	claim 8 (depends from multiple dependent claims 5 or 6 or 7),
•	claim 9 (because of its dependency on claim 8), 
•	claim 10 (depends from multiple dependent claims 5 or 6 or 7), 
•	claim 11 (because of its dependency on claim 10),
•	claim 12 (depends from multiple dependent claims 5 or 6 or 7 or 8 or 10), 
•	claim 13 (depends from multiple dependent claim 10),
•	claim 14 (depends from multiple dependent claims 5 or 6 or 7 or 8 or 10 or 12) and
•	claim 15 (depends from multiple dependent claims 5 or 6 or 7 or 8 or 10 or 14).
Accordingly, claims 6 and 8-15 have not been further treated on the merits. Therefore, claims 1-5 and 7 remain pending in the application and have been fully examined.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said tongue portions comprise opposed blade members…" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if each tongue portion includes multiple tongue portions or if the tongue portions are formed from each tongue portion of each jaw.  If each tongue does not include multiple tongue portions, than how can the gap be provided, as disclosed in Line 15 of claim 3? In order to expedite prosecution, the examiner has interpreted claim 3 as disclosing, “wherein each tongue portion of each jaw includes tongue portions comprising opposed blade members that are spaced apart to define a gap, and the tongue receiving recesses are provided with a blade that is push-fit engageable in the respective gap.” Furthermore, claim 3 discloses, “opposed blade members… the tongue receiving recesses are provided with a blade…” The definition of the term “blade” according to www.dictionary.com is defined as being; “the flat cutting part of a sword, knife, etc.” It is unclear how the opposed blade members or the blade are used for cutting. The examiner cannot find any support for these elements opposed blade members and the blade are actually formed as plates, since cutting is not being provided by these elements? Or do these elements actually cut through objects? In order to expedite prosecution, the examiner has interpreted the opposed blade members and the blade as not being required to cut but are merely plates. However, appropriate corrections is required. 
Claim 5 recites the limitation "the leading ends of said tongue portions" in Line 25.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “leading ends of said tongue portions”. However, appropriate corrections is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan (WO 2017/153742).

In reference to claim 1, Buchanan discloses interchangeable jaw pliers comprising; a first handle (301), a first detachable jaw (213) attached to a first jaw mounting (209) disposed at a first end (upper end) of the first handle (Figure 1), a second handle (302) pivotally connected (at 600) to the first handle to permit relative pivotal movement of 

In reference to claim 2, Buchanan discloses that each said detachable jaws comprise an inner end (216, Figure 3) provided with a tongue portion (i.e. formed from an upper tongue 214 and a lower tongue 214) configured to push-fit attach to respective mating tongue receiving recesses (212) of the first and second mountings (Figures 2-5). 

In reference to claim 3, Buchanan discloses that, each tongue portion of each detachable jaw includes tongue portions (see figure below) comprising opposed blade/plate members (see figure below) that are spaced apart to define a gap (at 221, see Figure 4), and the tongue receiving recesses (212) are provided with a blade/plate (218) that is push-fit engageable in the respective gap (see Figures 4 and 5 and claim 3). 
[AltContent: textbox (Opposed blade/plate members)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tongue portions)][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image1.png
    351
    407
    media_image1.png
    Greyscale



[AltContent: textbox (Length of tongue)][AltContent: arrow][AltContent: textbox (Tongues converging toward each other )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    221
    338
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (Receiving recesses converging toward each other )][AltContent: arrow][AltContent: textbox (Length of receiving recess)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    294
    476
    media_image3.png
    Greyscale


. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (WO 2017/153742) in view of Lesche (2014/0208898). 

In reference to claim 5, Buchanan discloses the claimed invention as previously mentioned above, but lacks providing, the first and second jaw mountings with respective permanent magnets and at least the leading ends of said tongue portions are made of a ferrous material, whereby said detachable jaws are magnetically securable to said first and second jaw mountings. However, Lesche teaches that it is old and well known in the art at the time the invention was made to provide detachable jaws (102 and 202) that are magnetically securable to first (112) and second (114) jaw mountings (paragraphs 23-24), wherein the first (112) and second (114) jaw mountings are provided with permanent magnets (at 138 and 238, respectively, see paragraph 24 “other embodiment”) and at least leading ends (i.e. the upper end of 102 and the lower end of 202, see Figure 1) of tongue portions (126 and 226, respectively) are made of a ferrous material (see paragraph 24 for disclosing, “The first mounting portion 120 includes a first magnetic material and the second mounting portion 220 includes a second magnetic material”), whereby said detachable jaws (102 and 202) are magnetically securable to said first and second jaw mountings (see paragraphs 23-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the friction fit connection of the detachable jaws to the first and second jaw mountings, of Buchanan, with the known technique of magnetically securing detachable jaws to first and second jaw mountings, as taught by Lesche, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which maintains a firm connection between the detachable jaws and the first and second jaw mountings thereby preventing any unwanted disconnection during normal operation and which prevents the jaws from becoming permanently affixed thereby allowing a user to replace or change the jaws when needed (i.e. when they have become worn or when another size is needed). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (2002/0117029) also teaches that it is old and well known in the art to provide detachable jaws (upper 2 and lower 2) with a tongue portions (21b, respectively, Figure 5) that are made of a ferrous material (at 4b) for magnetic . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723